DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1
An X-ray image processing method comprising: 
obtaining a first X-ray image of an object including a plurality of materials comprising a first material and a second material; 
obtaining a first partial image generated by imaging the first material and a second partial image generated by imaging the first material overlapping the second material from the first X-ray image; 
obtaining first information related to a stereoscopic structure of the first material, based on the first partial image included in the first X-ray image; and 
obtaining second information about the second material based on the first information and the second partial image.


Analysis
Claim 1 is ineligible
Step1: Statutory category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A-Prong 1: Judicial Exception recited?
Yes. The claim recites the limitations of (summarized to avoid redundancy; see above for full claim recitation): 
obtaining a first X-ray image of an object including a plurality of materials comprising a first material and a second material … obtaining a first partial image … obtaining first information related to a stereoscopic structure of the first material … obtaining second information about the second material…
[Examiner treats the aforementioned limitations, as a whole, as indicative of a “mental process” type abstract idea exception. Examiner regards the step(s) of obtaining an X-ray image as “data gathering” steps (see points 7 and 8 above). The remainder of the method, however, is directed to an analysis of the obtained image (see points 9 and 10 above). Examiner relies on paras. [0147-0148] of instant application 16/751319 (see U.S. Patent Application Publication 20200237319) in which “stereoscopic structure” relates to either thickness, volume, shape, geometric structure, etc. An individual, having obtained X-ray images, could reasonably determine information of materials, based on the gray-scale of the image, wherein dark pixels represent an object/structure having low attenuation characteristics to an X-ray beam, and wherein “light” pixels represent an object/structure having high attenuation characteristics to an X-ray beam. Based on the obtained image, one could also determine a shape, volume or geometry of a structure in the image. Thickness, or material density would be linked to the degree of attenuation of the object/structure in the image, as discussed above. Examiner is of the opinion that the recited method could be carried out in one’s mind.]
Step 2A-Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. 
Dependent claims 2-5, and 7 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to a mental process abstract idea. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
Dependent claim 6 when analyzed as a whole is held to be patent ineligible under 35 USC 101 because the additional recitation of: outputting to a user interface screen, represents a “showing” of information and does not add significantly more to the abstract idea.
Dependent claims 8-12 when analyzed as a whole are held to be patent ineligible under 35 USC 101.
Dependent claim 8 recites a method further comprising: performing scatter correction on the first X-ray image based on the first information and the second information, and updating the first information and the second information based on the scatter-corrected first X-ray image. Examiner treats this limitation as a pre-solution and/or extra-solution activity, wherein the image is “cleaned up” to remove elements from the image that would impede successful analysis.  
Dependent claims 9-11 recites a method further comprising the step(s) of: generating a scatter map corresponding to a scattered X-ray component in the first X- ray image, based on the first information and the second information and removing a noise 
Dependent claim 12, recites a method wherein the first X-ray image is obtained by emitting an X-ray having a single energy band to the object. Examiner considers this limitation a data gathering/ pre-solution step and does not move the analysis from the mental process type abstract exception.
Independent claim 20
A non-transitory computer-readable medium storing instructions which, when executed by at least one processor, cause the at least one processor to perform an X-ray image processing method, the X-ray image processing method comprising:
obtaining a first X-ray image of an object including a plurality of materials comprising a first material and a second material; 
obtaining a first partial image generated by imaging the first material and a second partial image generated by imaging the first material overlapping the second material from the first X-ray image; 
obtaining first information related to a stereoscopic structure of the first material, based on the first partial image included in the first X-ray image; and 
obtaining second information about the second material based on the first information and the second partial image.


Analysis
Claim 20 is ineligible
Step1: Statutory category?
Yes. The claim recites a non-transitory computer readable medium with stored instructions. The term “non-transitory” ensures the claim does not encompass signals and other transitory forms of signal transmission. The claim is directed to a manufacture, which is a statutory category of invention.
Step 2A-Prong 1: Judicial Exception recited?
Yes. The claim recites similar limitations as those appearing in claim 1 (see analysis above), which is indicative of a mental process type abstract exception.  
Step 2A-Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application. 
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. In particular, Examiner notes that claim 20 requires at least one processor to perform the method. The recitation of the processor amounts to mere instructions to implement the mental process type abstract idea on a computer. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6, 8, 12, 13 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Jang et al. (U.S. Patent Application Publication 20120170826).
[Examiner note: The following rejection is based, at least in part, on the European Search Report dated 05/28/20]. 
U.S. Patent Application Publication 20120170826

    PNG
    media_image1.png
    614
    970
    media_image1.png
    Greyscale

Disclosed are a multi-energy x-ray system, an image processing apparatus for discriminating a multi-energy x-ray material, and an image processing method for material discrimination of a multi-energy x-ray system. The image processing apparatus for discriminating a multi-energy x-ray material according to one aspect of the present invention comprises: a table for recording attenuation information and multi-energy x-ray spectrum information which correspond to one or more materials; an initial image estimating portion for estimating an initial image of each of the materials with respect to a projection image of each of the energy bands generated when a multi-energy x-ray spectrum passes through a detecting target formed with one or more materials; and an image update portion for updating the initial image as the material discrimination image using the estimated initial image and the spectrum information recorded in the table and the attenuation information recorded in the table

As per claims 1 and 20 Jang et al. disclose a method comprising the step(s) of:
obtaining a first X-ray image (one of the images E1 … EN) of an object including a plurality of materials comprising a first material (material 1) and a second material (material 2) (see for example, para [0067]);
obtaining a first partial image generated by imaging the first material and a second partial image generated by imaging the first material overlapping the second material from the first X-ray image (see for example, para [0068]);
obtaining first information related to a stereoscopic structure of the first material, based on the first partial image included in the first X-ray image (see for example, para [0069]);
obtaining second information about the second material based on the first information and the second partial image (see for example, para [0068]; see also illustrative Fig. 6 and abstract shown above).
[Examiner note(s): claims 1 and 20 are treated concurrently as a method].
As per claim 6 and 8, Jang et al. disclose a method comprising the step of outputting to a user (see for example, Fig. 1, component 130)
As per claim 12, Jang et al. disclose a method wherein the first X-ray image is obtained by emitting an X-ray having a single energy band to the object (see for example, illustrative Fig. 6 shown above).
As per claim 13, Jang et al. disclose an X-ray image processing apparatus comprising: 
a data interface configured to obtain a first X-ray image of an object including a plurality of materials comprising a first material and a second material; and 
a controller comprising at least one processor configured to execute at least one instruction to: obtain a first partial image generated by imaging the first material and a second partial image generated by imaging the first material overlapping the second material from the first X-ray image, obtain first information related to a stereoscopic structure of the first material based on the first partial image included in the first X-ray image, and obtain second information about the second material based on the first information and the second partial image ( see for example, illustrative Fig. 6 and abstract shown above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. Patent Application Publication 20120170826).
As per claims 2-5 and 7, Jang et al. disclose a method as recited in claim 1, but do not explicitly disclose a method where a first material is soft tissue and the second material is bone. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Jang et al. such that the materials consisted of soft tissue and bone. One would have been motivated to make such a modification for 
As per claims 9-11, Jang et al. disclose a method as recited in claim 1, but do not explicitly disclose a method further comprising the step(s) of performing scatter correction to first and second images. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method such that scatter correction was performed on first and second images. One would have been motivated to make such a modification for the purpose(s) of removing image noise/ and or improving image quality so that information contained in the images could be accurately extracted.
As per claims 14-16, Jang et al. disclose a apparatus as recited in claim 13, but do not explicitly disclose an apparatus where a first material is soft tissue and the second material is bone. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Jang et al. such that the materials consisted of soft tissue and bone. One would have been motivated to make such a modification for the purpose of configuring an apparatus to reveal the presence of desired materials as suggested by Jang et al. (see for example, synopsis shown above).
As per claims 17-19, Jang et al. disclose a method as recited in claim 13, but do not explicitly disclose an apparatus further comprising at least one processor configured to performing scatter correction to first and second images. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus such that scatter correction was performed on first and second images. One would have been motivated to make such a modification for the purpose(s) of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884